 
 
II 
109th CONGRESS 1st Session 
S. 973 
IN THE SENATE OF THE UNITED STATES 
 
April 28, 2005 
Mr. Durbin (for himself and Mr. Obama) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources 
 
A BILL 
To establish the Abraham Lincoln National Heritage Area, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Abraham Lincoln National Heritage Area Act. 
2.FindingsCongress finds the following: 
(1)The Heritage Area is a cohesive assemblage of natural, historic, cultural, or recreational resources that— 
(A)together represent distinctive aspects of American heritage worthy of recognition, conservation, interpretation, and continuing use; and 
(B)are best managed through partnerships between private and public entities. 
(2)The Heritage Area reflects traditions, customs, beliefs, or folklife, or some combination thereof, that are a valuable part of the heritage of the United States. 
(3)The Heritage Area provides outstanding opportunities to conserve natural, cultural, or historic features, or a combination thereof. 
(4)The Heritage Area provides outstanding recreational and interpretive opportunities. 
(5)The Heritage Area has an identifiable theme and resources important to the theme retain integrity capable of supporting interpretation. 
(6)Residents, nonprofit organizations, other private entities, and units of government throughout the Heritage Area demonstrate support for designation of the Heritage Area as a national heritage area and for management of the Heritage Area as appropriate for such designation. 
(7)As our Nation enters the 21st Century, there is a compelling need to educate and cultivate among our citizens, particularly youth, an understanding appreciation for, and a renewed commitment to integrity, courage, self-initiative, and principled leadership in public and private life. 
(8)Few individuals in our Nation’s history have as broadly exemplified such qualities as Abraham Lincoln, and few have so profoundly influenced United States history and the Character of our Nation as has our 16th president. 
(9)The story and example of Lincoln’s life-his inspiring rise from humble origins to the highest office in the land, and his decisive leadership through the most harrowing and dangerous time in our Nation’s history, continues to bring hope and inspiration to millions in our country and around the world. 
(10)The great issues of Lincoln’s time, national unity, equality and race relations, the capacity for democratic government and ideals to address these and related issues, continue to this day to define the challenges facing our Nation. The ideals Lincoln espoused and the sentiments he expressed in keeping our Nation together are as relevant today as they were in his troubled time. 
(11)Illinois is known throughout the world as the land of Abraham Lincoln. Unquestionably, the physical, social, and cultural landscape of Illinois helped mold Lincoln's character. Here I have lived a quarter of a century, and have passed from a young to an old man, Lincoln remarked on leaving. To this place and the kindness of these people I owe everything. 
(12)Lincoln, in turn, left his own traces across the Illinois landscape. They remain today in the form of stories, folklore, artifacts, buildings, streetscapes, and landscapes. Though scattered geographically and in varying states of development and interpretation, together they bring an immediacy and tangible quality to the powerful Lincoln legacy. Individually and collectively, they constitute an important national cultural and historic resource. 
(13)In particular the stories and cultural resources of the region’s Lincoln legacy— 
(A)reflect the values and attitudes, the obstacles and ingenuity, the failures and accomplishments, the human frailties and strength of character of the men and women who made up the diverse people of Lincoln’s generation of Americans, including upland Southerners and Northeastern Yankees, Anglo-settlers and American Indians, free blacks, abolitionists, and their critics; 
(B)reflect the material culture and relative levels of technical sophistication in the United States in Lincoln’s time; 
(C)recreate the physical environment, revealing its impact on agriculture, transportation, trade, business, and social and cultural patterns in urban and rural settings; and 
(D)interpret the effect of the era’s democratic ethos on the development of our Nation’s legal and political institutions and distinctive political culture. 
(14)Three previous studies—Abraham Lincoln Research and Interpretive Center Suitability/Feasibility Study by the National Park Service (1991), Looking for Lincoln Illinois Heritage Tourism Project commissioned by the State of Illinois Department of Commerce and Community Affairs in cooperation with the Illinois Historic Preservation Agency (1998), and the Feasibility Study for the Proposed Abraham Lincoln National Heritage Area revised in 2003, help document a sufficient assemblage of nationally distinctive historical resources to demonstrate the feasibility and need to establish the Heritage Area. 
(15)The National Park Service operates and maintains the Lincoln Home National Historic Site in Springfield, Illinois, and is responsible for advocating the protection and interpretation of the Nation’s cultural and historic resources and encouraging the development of interpretive context for these resources through appropriate planning and preservation. 
(16)The Heritage Area can strengthen, complement, and support the Lincoln Home National Historic Site through the interpretation and conservation of the associated living landscapes outside of the boundaries of this historic site. 
(17)There is a Federal interest in supporting the development of a regional framework and context to partner with and assist the National Park Service, the State of Illinois, local organizations and governments, and private citizens to conserve, protect, and bring recognition to the resources of the Heritage Area for the educational and recreational benefit of this and future generations. 
(18)Communities throughout this region know the value of their Lincoln legacy, but need to expand upon an existing cooperative framework and technical assistance to achieve important goals by working together. 
(19)The State of Illinois, Department of Commerce and Economic Opportunity, and Bureau of Tourism officially designated Looking for Lincoln as a State Heritage Tourism Area and has identified the story of Lincoln as a key destination driver for the State. 
(20)Looking for Lincoln Heritage Coalition, the management entity for the Heritage Area, is a non-profit corporation created for the purposes of preserving, interpreting, developing, promoting, and making available to the public the story and resources related to the story of Abraham Lincoln’s adult life in Illinois and contributions to society and would be an appropriate entity to oversee the development of the Heritage Area. 
(21)Looking for Lincoln Heritage Coalition has completed a business plan that— 
(A)describes in detail the role, operation, financing, and functions of Looking For Lincoln Heritage Coalition, as the management entity; and 
(B)provides adequate assurances that Looking For Lincoln Heritage Coalition is likely to have the financial resources necessary to implement the management plan for the Heritage Area, including resources to meet matching requirement for grants. 
3.DefinitionsFor the purposes of this Act, the following definitions apply: 
(1)Management entityThe term management entity means, Looking for Lincoln Heritage Coalition, an entity recognized by the Secretary, in consultation with the chief executive officer of the State of Illinois, that agrees to perform the duties of a local coordinating entity under this Act. 
(2)Heritage areaThe term Heritage Area means the Abraham Lincoln National Heritage Area established by section 4. 
(3)SecretaryThe term Secretary means the Secretary of the Interior. 
(4)Unit of local governmentThe term unit of local government means the government of a State, a political subdivision of a State, or an Indian tribe. 
4.Abraham Lincoln National Heritage Area 
(a)EstablishmentThere is established in the State of Illinois the Abraham Lincoln National Heritage Area. 
(b)BoundariesThe Heritage Area shall include the following: 
(1)A core area located in Central Illinois, consisting of Adams, Brown, Calhoun, Cass, Champaign, Christian, Clark, Coles, Cumberland, Dewitt, Douglas, Edgar, Fayette, Fulton, Greene, Hancock, Henderson, Jersey, Knox, LaSalle, Logan, McLean, McDonough, Macon, Macoupin, Madison, Mason, Menard, Montgomery, Morgan, Moultrie, Peoria, Piatt, Pike, Sangamon, Schuyler, Scott, Shelby, Tazwell, Vermillion, Warren and Woodford Counties. 
(2)The following sites: 
(A)Lincoln Home National Historic Site. 
(B)Lincoln Tomb State Historic Site. 
(C)Lincoln’s New Salem State Historic Site. 
(D)Abraham Lincoln Presidential Library & Museum. 
(E)Thomas and Sara Bush Lincoln Log Cabin and Living History Farm State Historic Site. 
(F)Mt. Pulaski, Postville State Historic Sites and Metamora Courthouse. 
(G)Lincoln-Herndon Law Offices State Historic Site. 
(H)David Davis Mansion State Historic Site. 
(I)Vandalia Statehouse State Historic Site. 
(J)Lincoln Douglas Debate Museum. 
(K)Macon County Log Court House. 
(L)Richard J. Oglesby Mansion. 
(M)Lincoln Trail Homestead State Memorial. 
(N)Governor John Wood Mansion. 
(O)Beardstown Courthouse. 
(P)Old Main at Knox College. 
(Q)Carl Sandburg Home State Historic Site. 
(R)Bryant Cottage State Historic Site. 
(S)Dr. William Fithian Home. 
(T)Vermillion County Museum. 
(3)Sites, buildings, and districts within the core area recommended in the management plan. 
(c)MapA map of the Heritage Area shall be included in the management plan. The map shall be on file in the appropriate offices of the National Park Service, Department of the Interior. 
(d)Management entityThe management entity for the Heritage Area shall be Looking for Lincoln Heritage Coalition. 
5.Authorities, duties, and prohibitions of the management entity 
(a)AuthoritiesThe management entity may, for purposes of preparing and implementing the management plan, use funds made available under this Act to— 
(1)prepare a management plan for the Heritage Area, which shall be complete not later than 3 years after funds are first made available for this Act; 
(2)prepare reports, studies, interpretive exhibits and programs, historic preservation projects, and other activities recommended in the management plan for the Heritage Area; 
(3)pay for operational expenses of the management entity incurred within the first 10 fiscal years beginning after the date of the enactment of this Act; 
(4)make grants or loans to the State of Illinois and its political subdivisions, nonprofit organizations, and other persons; 
(5)enter into cooperative agreements with the State of Illinois, its political subdivisions, nonprofit organizations, and other organizations; 
(6)hire and compensate staff; 
(7)obtain money from any source under any program or law requiring the recipient of such money to make a contribution in order to receive such money; and 
(8)contract for goods and services. 
(b)DutiesIn addition to developing the management plan, the management entity shall— 
(1)give priority to the implementation of actions, goals, and strategies set forth in the management plan, including assisting units of government and other persons in— 
(A)carrying out the programs that recognize and protect important resource values in the Heritage Area; 
(B)encouraging economic viability in the Heritage Area in accordance with the goals of the management plan; 
(C)establishing and maintaining interpretive exhibits in the Heritage Area; 
(D)developing heritage-based recreational and educational opportunities for residents and visitors in the Heritage Area; 
(E)increasing public awareness of and appreciation for the cultural, historical, and natural resources of the Heritage Area; 
(F)restoring historic buildings that are both— 
(i)located in the Heritage Area; and 
(ii)related to the themes of the Heritage Area; and 
(G)installing throughout the Heritage Area clear, consistent, and appropriate signs identifying public access points and sites of interest; 
(2)prepare and implement the management plan while considering the interests of diverse units of government, businesses, private property owners, and nonprofit groups within the Heritage Area; 
(3)conduct public meetings at least quarterly regarding the development and implementation of the management plan; and 
(4)for any fiscal year for which Federal funds are received under this Act— 
(A)submit to the Secretary a report that describes, for that fiscal year— 
(i)the accomplishments of the management entity; 
(ii)the expenses and income of the management entity; and 
(iii)each entity to which a grant was made; 
(B)make available for audit by Congress, the Secretary, and appropriate units of government, all records pertaining to the expenditure of the funds and any matching funds; and 
(C)require, for all agreements authorizing expenditure of Federal funds by any entity, that the receiving entity make available for audit all records pertaining to the expenditure of the funds. 
(c)Prohibition of acquisition of real property 
(1)In generalThe management entity shall not use Federal funds received under this Act to acquire real property or any interest in real property. 
(2)Other sourcesNothing in this Act precludes the management entity from using Federal funds from other sources for authorized purposes including acquisition of real property or any interest in real property. 
6.Management plan 
(a)RequirementsIn preparing the management plan, the management entity shall perform the following duties: 
(1)Management planPrepare and submit to the Secretary a management plan reviewed by participating units of government within the boundaries of the Heritage Area. 
(2)CollaborationCollaborate with and consider the interests of diverse units of government, businesses, tourism officials, private property owners, and nonprofit groups within the the Heritage Area in developing and implementing the management plan. 
(3)Public involvementEnsure regular public involvement, including public meetings at least annually, regarding the implementation of the management plan for the Heritage Area. 
(4)Records for auditsMake available to the Secretary for audit, for any year in which Federal funds have been received under this Act, all records pertaining to the expenditure of such funds and any matching funds, and require, for all agreements authorizing expenditure of Federal funds by other organizations, that the receiving organizations make available to the Secretary for audit all records pertaining to the expenditure of such funds. 
(b)Management planThe management plan for the Heritage Area shall— 
(1)present a comprehensive program for the conservation, interpretation, funding, management, and development of the Heritage Area and of the historical, cultural, and natural resources and the recreational and educational opportunities of the Heritage Area, in a manner consistent with the existing local, State, and Federal land use laws and compatible economic viability of the Heritage Area; 
(2)be prepared and implemented in a manner that involves residents, public agencies, and private organizations working in the Heritage Area; 
(3)specify and coordinate, as of the date of the management plan, existing and potential sources of technical and financial assistance under this and other Federal laws to protect, manage, and develop the Heritage Area; and 
(4)include— 
(A)actions to be undertaken by units of government and private organizations to protect, conserve, and interpret the resources of the Heritage Area; 
(B)an inventory of the resources contained in the Heritage Area, including a list of any property in the Heritage Area that is related to the themes of the Heritage Area and that is found to merit preservation, restoration, management, development, or maintenance because of its natural, cultural, historical, or recreational significance; 
(C)policies for resource management with appropriate land and water management techniques, including the development of intergovernmental cooperative agreements, private sector agreements, or any combination thereof, to protect the historical, cultural, recreational, and natural resources of the Heritage Area in a manner consistent with supporting appropriate and compatible economic viability; 
(D)a program for implementation of the management plan by the designated management entity, in cooperation with its partners and units of government; 
(E)evidence that relevant State, county, and local plans applicable to the Heritage Area have been taken into consideration; 
(F)an analysis of ways in which local, State, and Federal programs may best be coordinated to promote the purposes of this Act; and 
(G)a business plan that— 
(i)describes in detail the role, operation, financing, and functions of the local coordinating entity and of each activity included in the recommendations contained in the management plan; and 
(ii)provides, to the satisfaction of the Secretary, adequate assurances that the management entity is likely to have the financial resources necessary to implement the management plan, including resources to meet matching requirement for grants awarded under this Act. 
(c)Public noticeThe management entity shall place a notice of each of its public meetings in a newspaper of general circulation in the Heritage Area and shall make the minutes of the meeting available to the public. 
(d)Disqualification from fundingIf a proposed management plan is not submitted to the Secretary within 3 years the funds are first made available for this Act, the management entity shall be ineligible to receive additional funding under this Act until the date on which the Secretary receives the proposed management plan. 
(e)Approval and disapproval of management planThe Secretary , in consultation with the Governor of the State of Illinois or his appointed agency representative, shall approve or disapprove the proposed management plan submitted under this Act not later than 90 days after receiving the proposed management plan. 
(f)Action following disapprovalIf the Secretary disapproves a proposed management plan, the Secretary shall advise the management entity, in writing, of the reasons for the disapproval and make recommendations for revisions to the proposed management plan. The Secretary shall approve or disapprove a revised proposed management plan not later than 90 days after it is submitted. 
(g)Approval of amendmentsThe Secretary shall review and approve or disapprove substantial amendments to the management plan. Funds appropriated under this Act may not be expended to implement any changes made by an amendment to the management plan until the Secretary approves the amendment. 
7.Technical and financial assistance; other Federal agencies 
(a)Technical and financial assistance 
(1)In generalOn the request of the management entity, the Secretary may provide technical and financial assistance for the development and implementation of the management plan. 
(2)Priority for assistanceIn providing assistance under paragraph (1), the Secretary shall give priority to actions that assist in— 
(A)conserving the significant cultural, historic, and natural resources of the Heritage Area; and 
(B)providing educational, interpretive, and recreational opportunities consistent with the purposes of the Heritage Area. 
(3)Spending for non-Federal propertyThe management entity may expend Federal funds made available under this Act on non-Federally owned property that is— 
(A)identified in the management plan; or 
(B)listed or eligible for listing on the National Register of Historic Places. 
(4)Other assistanceThe Secretary may enter into cooperative agreements with public and private organizations to carry out this subsection. 
(b)Other Federal agenciesAny Federal entity conducting or supporting an activity that directly affects the Heritage Area shall— 
(1)consider the potential effect of the activity on the purposes of the Heritage Area and the management plan; 
(2)consult with the management entity regarding the activity; and 
(3)to the maximum extent practicable, conduct or support the activity to avoid adverse effects on the Heritage Area. 
(c)Other assistance not affectedThis Act does not affect the authority of any Federal official to provide technical or financial assistance under any other law. 
(d)Notification of other Federal activitiesThe head of each Federal agency shall provide to the Secretary and the management entity for the Heritage Area, to the extent practicable, advance notice of all activities which may have an impact on the Heritage Area. 
8.Private property protection 
(a)In GeneralNothing in this Act shall be construed to— 
(1)require any private property owner to allow public access (including Federal, State, or local government access) to such private property; or 
(2)modify any provision of Federal, State, or local law with regard to public access to or use of private property. 
(b)LiabilityDesignation of the Heritage Area shall not be considered to create any liability, or to have any effect on any liability under any other law, of any private property owner with respect to any persons injured on such private property. 
(c)Recognition of authority to control land useNothing in this Act shall be construed to modify any authority of Federal, State, or local governments to regulate land use. 
(d)Participation of private property owners in Heritage AreaNothing in this Act shall be construed to require the owner of any private property located within the boundaries of the Heritage Area to participate in or be associated with the Heritage Area. 
(e)Land use regulation 
(1)In generalThe management entity shall provide assistance and encouragement to State and local governments, private organizations, and persons to protect and promote the resources and values of the Heritage Area. 
(2)EffectNothing in this Act shall grant any power of zoning or land use to the management entity. 
(f)Private property 
(1)In generalThe management entity shall be an advocate for land management practices consistent with the purposes of the Heritage Area. 
(2)EffectNothing in this Act— 
(A)abridges the rights of any person with regard to private property; 
(B)affects the authority of the State or local government regarding private property; or 
(C)imposes any additional burden on any property owner. 
9.Savings provisions 
(a)Rules, regulations, standards, and permit processesNothing in this Act shall be construed to impose any environmental, occupational, safety, or other rule, regulation, standard, or permit process in the National Heritage Area that is different from those that would be applicable if the national heritage area had not been established. 
(b)Water and water rightsNothing in this Act shall be construed to authorize or imply the reservation or appropriation of water or water rights. 
(c)No diminishment of State authorityNothing in this Act shall be construed to diminish the authority of the State containing the National Heritage Area to manage fish and wildlife, including the regulation of fishing and hunting within the national heritage area. 
(d)Existing national heritage areasNothing in this Act shall affect any national heritage area so designated before the date of the enactment of this Act. 
10.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this Act $10,000,000, of which not more than $1,000,000 is authorized to be appropriated for any fiscal year. 
(b)Cost-Sharing requirementThe Federal share of the total cost of any activity assisted under this Act shall be not more than 50 percent. 
11.Termination of authorityThe authority of the Secretary to provide assistance under this Act terminates on the date that is 15 years after the date of the enactment of this Act. 
 
